STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              March 18, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
GEORGETTA FRANCIS MULLINS,                                                    OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0196	 (BOR Appeal No. 2047760)
                   (Claim No. 2011041603)

LOGAN COUNTY BOARD OF EDUCATION,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Georgetta Francis Mullins, by John Blair, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. The Logan County Board of
Education, by Lisa Warner Hunter, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated February 11, 2013, in
which the Board affirmed a September 21, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s August 9, 2011,
decision closing Ms. Mullins’s claim for temporary total disability benefits. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and
the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Mullins sustained right elbow and right forearm contusions on June 9, 2011, while
moving a desk in the course of her employment as a custodian with the Logan County Board of
Education. The claims administrator closed Ms. Mullins’s claim for temporary total disability
benefits on August 9, 2011. On August 31, 2011, Prasadarao Mukkamala, M.D., performed an
independent medical evaluation and found that Ms. Mullins had reached maximum medical
improvement with regard to the June 9, 2011, injury. On September 28, 2011, Robert McCleary,

                                                1
D.O., Ms. Mullins’s treating physician, provided her with a work excuse indicating that she
should refrain from working until November 28, 2011.

        In its Order affirming the August 9, 2011, claims administrator’s decision, the Office of
Judges held that a preponderance of the evidence fails to demonstrate that Ms. Mullins is entitled
to temporary total disability benefits as a result of the June 9, 2011, injury. Ms. Mullins disputes
this finding and asserts that the evidence of record demonstrates that she is entitled to temporary
total disability benefits in conjunction with the June 9, 2011, injury.

        West Virginia Code § 23-4-7a (2005) states that temporary total disability benefits are
not paid after a claimant has reached maximum medical improvement, is released to return to
work, or actually returns to work, whichever occurs first. Dr. Mukkamala found Ms. Mullins to
be at maximum medical improvement with regard to the June 9, 2011, injury on August 31,
2011. Further, the Office of Judges found that Ms. Mullins failed to submit any medical evidence
indicating that she was not working as a result of the June 9, 2011, injury. The Office of Judges
took note of the work excuse authored by Dr. McCleary. However, the Office of Judges found
that the work excuse does not indicate the particular injury that is the subject of Ms. Mullins’s
purported disability, and further found that this is problematic because Dr. McCleary has
unsuccessfully attempted to have ulnar neuropathy added as a compensable component of an
unrelated claim. The Office of Judges concluded that it is unclear whether Dr. McCleary
attributed Ms. Mullins’s inability to work to the June 9, 2011, injury or to the unrelated ulnar
neuropathy. The Board of Review affirmed the conclusions of the Office of Judges in its decision
of February 11, 2013. We agree with the conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                         Affirmed.

ISSUED: March 18, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 2